United States Court of Appeals
                                                                        Fifth Circuit
                IN THE UNITED STATES COURT OF APPEALS                FILED
                            FOR THE FIFTH CIRCUIT                   July 7, 2005
                            _____________________
                                                              Charles R. Fulbruge III
                                 No. 05-50090                         Clerk
                            _____________________

UNITED STATES OF AMERICA

                  Plaintiff - Appellee
                      v.
ZULMA PALMA-GOMEZ also known as, Emily Elizabeth Alvarez
                  Defendant - Appellant



                       ---------------------
           Appeal from the United States District Court
                for the Western District of Texas
                            (04-CR-1521)
                       ---------------------

Before JOLLY, WIENER, and STEWART, Circuit Judges.

PER CURIAM:


     IT IS ORDERED that Appellee’s unopposed motion to vacate the

sentence is granted.



     IT IS FURTHER ORDERED that Appellee’s unopposed motion to

remand   the   case    to   the   Western   District   of   Texas,      El      Paso

Division for resentencing is granted.



     IT IS FURTHER ORDERED that Appellee’s alternative request

for an extension of time to file the Appellee’s brief 14 days

________________

     *    Pursuant to 5th Cir. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
from the denial of Appellee’s motion to vacate and remand is

denied.